                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

CUSTOM SERVICE PLASTICS, INC.,
              Plaintiff,

       v.                                                  Case No. 20-C-1109

CMTEK, INC., f/k/a CAMTEK, INC., et al.,
                   Defendants.


                                           ORDER

       The plaintiff filed a complaint in this court that alleges federal jurisdiction exists

under 28 U.S.C. § 1332 because the parties are diverse and the amount in controversy

exceeds $75,000. However, the complaint appears not to comply with Civil Local Rule 8,

which provides as follows, with emphasis on the relevant passage:

       If a pleading or notice of removal asserts jurisdiction based on diversity of
       citizenship, the pleading or notice must identify the amount in controversy
       and the citizenship of each party to the litigation. If any party is a corporation,
       the pleading or notice must identify both the state of incorporation and the
       state in which the corporation has its principal place of business. If any party
       is an unincorporated association, limited liability company, or partnership,
       the pleading or notice must identify the citizenship of all members.

       One of the defendants, Zentech Bloomington LLC, appears to be a limited liability

company, as that’s what “LLC” in the name of a business usually stands for. However,

the complaint alleges that this entity is a corporation and identifies its state of

incorporation and principal place of business, rather than the citizenship of its members.

The plaintiff must either (1) confirm that, despite its name, Zentech Bloomington LLC is

organized as a corporation rather than a limited liability company, or (2) amend its

complaint to reflect that Zentech Bloomington LLC is a limited liability company and allege

the citizenship of all members of the limited liability company. The plaintiff is advised that,


                                               1

            Case 2:20-cv-01109-LA Filed 07/23/20 Page 1 of 2 Document 2
if any member of Zentech Bloomington LLC is also a limited liability company or other

unincorporated association, then it must identify the members of the latter entities, too.

See, e.g., Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007).

      Accordingly, IT IS ORDERED that this case will be dismissed for lack of subject

matter jurisdiction unless, on or before August 6, 2020, the plaintiff either confirms that

Zentech Bloomington LLC is a corporation rather than a limited liability company or

amends its complaint to identify the citizenship of all members of the limited liability

company.

      Dated at Milwaukee, Wisconsin, this 23rd of July, 2020.

                                                s/Lynn Adelman________________
                                                LYNN ADELMAN
                                                District Judge




                                            2

           Case 2:20-cv-01109-LA Filed 07/23/20 Page 2 of 2 Document 2
